Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 1 of 19
Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 2 of 19




                Exhibit A
           Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 3 of 19


From:             Katherine Siereveld
To:               Rebecca Woodman
Cc:               Rick Winter; MichelleLaw; Brian Fleming; ChasMcAleer; Casey, Brian (USAMOW)
Subject:          Re: Purkey- expert visitation
Date:             Friday, June 26, 2020 12:34:21 PM


Hi Rebecca,

I think there may be some confusion regarding the COVID-19 testing data you are seeking. You
are correct that the BOP webpage did not initially have detailed data about the testing, but that
is no longer the case. If you scroll to the section after the facility-by-facility breakdown of active
cases, you will see a section which details the numbers of completed tests, pending tests, and
positive tests. That data is shown both in the aggregate and for each facility. The data is
further explained on the webpage under the heading “About the Data” which I have copied
here:
About the Data
These data are compiled from a variety of sources and reviewed by BOP Health Services staff
before documented for reporting. Not all tests are conducted by and/or reported to BOP.
The number of positive tests at a facility is not equal to the number of cases, as one person
may be tested more than once. The number of tests recorded per site reflects the number of
persons at the specific facility who have been tested, whether at that site or at a prior facility.
As for the sanitation stations, yes, those include hand sanitizer and individual sanitizing wipes
liberally available at points between the front entrance and the SCU. This is obviously in
addition to the soap and water provided in the restrooms, and any additional sanitizer you wish
to request from staff. The individual visiting rooms are wiped down before and after visits.
Additionally, to the extent possible, we are attempting to assign visiting spaces to each inmate.
For example, we have 3 non-contact visiting rooms and have so far only had social visits
requested for 3 inmates. Until we have more than those three, our intent is to assign one
visiting room to a particular inmate to further reduce any possibility of cross-contamination.
I am unaware of any outstanding requests for medical and psychological records, but if you can
let me know when and how you requested them, that can help me track them down. As a
general rule, the two quickest ways to receive medical and psych files is for either your client to
request a copy of his own records via a request to staff, which he can then forward to you; or,
request those records through the discovery process.

With regard to the outside testing you are now requesting, we cannot provide you with
specifics as to the logistics for security reasons. Once the tests are confirmed, we will be able
to advise that one or more facilities will be able to conduct the testing you have requested
within the diagnostic parameters you have outlined. You will receive the results which will have
the names of the facilities and medical personnel as part of the records. To that end, I will let
you know if any additional information is required to successfully schedule those tests.

The BOP does not pay for unnecessary outside tests on inmates which are not clinically
indicated. Per our medical and psychology staff, a review of Mr. Purkey’s records reveals no
        Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 4 of 19


clinical indication for the testing you are requesting. Our medical and psychology staff simply
cannot order testing which they do not believe is necessary to the care of that individual.
Please let us know how you would like to proceed.
Thanks,
Katherine

>>> Rebecca Woodman <rewlaw@outlook.com> 6/25/2020 8:39 PM >>>
Hi Katherine:

Thank you for your emails dated June 24, 2020 (4:26 p.m.) and today at 1:02 p.m. In response, and
further to my prior emails on this topic, including in particular my email dated June 20, 2020 (12:55
p.m.), I respond as follows.

Once again, your plan for visits at USP Terre Haute, which appears to be materially unchanged from
the plan that was implemented prior to the COVID-19 lockdown, remains insufficient to address our
concerns.

As I have stated numerous times, in order for us to make informed decisions about the safety of any
visitation at USP Terre Haute – whether by Mr. Purkey’s legal counsel, expert witnesses, spiritual
advisors, friends or family members -- we need much more information. The critical nature of the
associated risks and the essential role of data to make safety determinations should come as no
surprise to you. Indeed, the need for extensive information to evaluate COVID-19 related health risks
in prisons is the subject of virtually daily court opinions (see the attached June 18, 2020, decision by
the U.S. District Court for the District of Columbia) and media exposes. See T. Thomas, “How U.S.
Prisons Became Ground Zero for Covid-19,” Politico (June 25, 2020),
https://www.politico.com/news/magazine/2020/06/25/criminal-justice-prison-conditions-
coronavirus-in-prisons-338022.

For example, you still have not provided all the testing data we and our experts need to evaluate the
risks associated with visitations and to develop necessary mitigation risks. We are well aware of the
COVID-19 statistics reporting the number of confirmed positive cases posted on BOP’s website. We
are requesting critical contextual information about those positive numbers, including information
about the numbers of tests administered, the number of pending test results, and the numbers of
positive and negative results. We have requested this information from you and in our court filings,
but the answers have still not been forthcoming.

Additionally, we have no information from you at this time about sanitation, the frequency of surface
cleaning and disinfecting throughout the buildings from the front door entry point to the visitation
booths, and I have no idea what you mean when you refer to “sanitizing stations.” Is that shorthand
for the hand sanitizer you’ve mentioned in our previous correspondence? Nor is it clear what you
mean by “successful visiting for the inmates who have execution dates” – since COVID-19 has a 2-14
day incubation period following exposure to the virus, the mere fact that a visitation has taken place is
in no way an indicator of “success,” however defined. (It is worth noting that the apparent continued
prohibition on visitations with prisoners at USP Terre Haute who are not facing execution is proof
enough of the high risk to which prisoners, staff and visitors are exposed at the prison. “Excepting”
        Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 5 of 19


certain prisoners for pre-execution visitations does not preclude that risk.)

Leaving aside what your willingness and apparent ability now to grant Mr. Purkey an exception to be
tested says about your previous insistence on a court order (which we sought but were denied in prior
litigation because there was not a Ford claim pending, which there now is in federal district court),
many questions remain before we can go forward with any testing. Specifically, we need to know the
precise logistics of accomplishing the testing in the short time period available. In which hospital will
the testing take place? Does the hospital have the equipment and personnel available to conduct the
blood tests, MRI, DTI, two types of PET scans (one using a radioactive tracer to measure glucose
metabolism in regions of the brain , and a second measuring the deposition of an abnormal protein in
the brain called amyloid-b), and EEG that we are requesting? We need to know the logistics of
transporting our client for the testing, e.g., how will it be done safely, when it can be done, what steps
need to be taken in order to facilitate transportation, such as what sort of paperwork will be
required?

With respect to the issue of blood tests, and given that Mr. Purkey will need to be transported to a
hospital for the necessary imaging tests, it seems unnecessary for prison staff to conduct the
necessary blood tests, which can be performed by hospital staff. However, to respond to your
inquiry, the necessary blood tests would include the following (please excuse any layperson
imprecision):

Complete Blood count and differential;
Fasting blood glucose;
Liver function tests AST ALT GGT;
Bilirubin level;
Renal function (BUN and creatine);
Thyroid;
Lyme;
Syphilis;
HIV;
B12; and
Folate.

Finally, we are not prepared to accept your denial of responsibility for the costs of testing, particularly
your apparent justification that the requested testing is not “clinically indicated.” We have submitted
substantial evidence in the pending Ford litigation to demonstrate that such testing is, in fact,
warranted and clinically indicated, regardless of how such testing might also inform adjudication of
the pending litigation. That conclusion will become even more evident when we and our experts are
able to review Mr. Purkey’s complete medical records and video surveillance records, which we have
been repeatedly requesting and which have been withheld from us. Indeed, those records may
demonstrate in further detail that the requested testing has been “clinically indicated” for some time
but not administered by the Bureau of Prisons.

In closing, having confirmed for you the necessary blood tests and imaging that need to occur, we will
await the details regarding how that testing will be implemented. We will also await the full scope of
COVID-19 related information we have requested and, whether extant or not, the details of all of the
safety protocols necessary to protect the health of Mr. Purkey, prison staff and visitors given the
        Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 6 of 19


COVID-19 statistics and conditions of the prison, on the basis of which we and our experts can
determine whether and under what circumstances visits with Mr. Purkey can be scheduled and safely
conducted.

Sincerely,
Rebecca

Rebecca E. Woodman
Attorney at Law, L.C.
1263 W. 72nd Ter.
Kansas City, Missouri 64114
(785) 979-3672
rewlaw@outlook.com



From: Katherine Siereveld <ksiereveld@bop.gov>
Date: Thursday, June 25, 2020 at 1:02 PM
To: Rebecca Woodman <rewlaw@outlook.com>
Cc: Rick Winter <rwinter@bop.gov>, Brian Fleming <bfleming@milchev.com>, Chas McAleer
<CMcAleer@milchev.com>, Brian Casey <Brian.Casey@usdoj.gov>
Subject: Re: Purkey- expert visitation

Hi Rebecca,
I have re-attached the email chain between Michelle Law and myself regarding the costs of the
different tests which were discussed at that time. As a reminder, the BOP cannot order or pay for
testing which is not clinically indicated. I am working to confirm that those costs are consistent with
what they would be today. The security costs will likely remain the same, but I am running that to
ground as well. Please let me know as soon as possible the specific parameters of the additional
testing which was not previously identified so I can get cost estimates to you and we can begin
scheduling.
Thanks,
Katherine

>>> Katherine Siereveld 6/24/2020 4:25 PM >>>
Hi Rebecca,

As discussed in our prior emails, the BOP's plan for legal visits can be found on the BOP
website, https://www.bop.gov/coronavirus/covid19_status.jsp. Additionally, the Terre Haute specific
numbers you requested can be found here: https://www.bop.gov/coronavirus/. I also advised that
masks are to be worn at all times in the facility. If you do not have a mask, one will be provided to
you. Additionally, we have sanitizing stations available and plexiglass has been installed in the contact
visitation booth. We have already begun successful visiting for the inmates who received execution
dates. It is unclear what additional protocols you are seeking.  

In the email chain you attached between Ms. Law and I, it was clear that she was seeking a court
        Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 7 of 19


order.  While it is still our position that any medical or psychological testing which is not clinically
indicated (such as this) requires a court order, we recognize the urgency of the time frame and are
willing to make an exception if you did not yet obtain a court order as indicated in the email from
10/4/2019 unless an order was issued denying your request for the outside testing. Did the Court
deny your request or was an order not sought?

BOP staff will not perform any of these tests. All of the requested tests would need to be performed
by outside medical personnel. The only exception might be the blood tests. BOP personnel would
likely draw the blood and then send to an outside lab for the requested tests. Do you have a list of
the tests? I believe the two attached orders are all that I have from October 2019.

Finally, I will be in a deposition tomorrow so you will likely receive an out of office reply from me. I
will still have access to email and can step out to call if necessary.

Thank you,
Katherine

Katherine N. Siereveld
Senior Attorney
FCC Terre Haute
4200 Bureau Road North
Terre Haute, Indiana 47802
(812) 238-3476



>>> Rebecca Woodman <rewlaw@outlook.com> 6/24/2020 9:30 AM >>>
Dear Katherine:

We are waiting for the BOP written safety plan/protocol/policy relating to COVID-19 in order to
determine if and when it is safe to schedule an expert visit. I have requested these written materials
several times now, and I renew my request here. I appreciate that BOP now appears to be open to
testing by our experts after previously refusing to allow this type of testing without a court order. (See
attached email correspondence.) Does this constitute a reversal of BOP’s prior position? In addition,
were such testing to be performed by BOP personnel, we would first need information about who
would be administering the tests, the precise equipment that would be used, and the qualifications,
training, and experience of the personnel who would be administering the following tests that we
require:

        1.       An MRI with and without contrast,

        2.       Two types of PET scans

        3.       An EEG

        4.       A variety of blood tests

        5.       A lumbar puncture and cerebrospinal fluid assays (spinal tap)
        Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 8 of 19



        6.       A DTI scan

Please provide the requested information on or before close of business on Friday, June 26, 2020, so
that we can make an informed judgment about scheduling expert visits.

Best,

Rebecca


Rebecca E. Woodman
Attorney at Law, L.C.
1263 W. 72nd Ter.
Kansas City, Missouri 64114
(785) 979-3672
rewlaw@outlook.com



From: Katherine Siereveld <ksiereveld@bop.gov>
Date: Tuesday, June 23, 2020 at 12:48 PM
To: Rebecca Woodman <rewlaw@outlook.com>
Subject: Re: Purkey- expert visitation

Hi Rebecca,
Just following up on this. I know we discussed expert visits during our conversation, but I don't recall
if you have made arrangements for Dr. DeRight to come to the institution? I did not see any follow up
information on these specific issues. I went ahead and had our Medical start working on getting him
scheduled for an MRI and EEG, but we will need the parameters the doctor is looking for in addition
to the specific blood work he needs.
Thanks,
Katherine

Katherine N. Siereveld
Senior Attorney
FCC Terre Haute
4200 Bureau Road North
Terre Haute, Indiana 47802
(812) 238-3476



>>> Rebecca Woodman <rewlaw@outlook.com> 6/15/2020 9:38 AM >>>
Dear Katherine: As you know, our expert neuropsychologist, Dr. Jonathan DeRight, conducted an in-
person evaluation of Mr. Purkey last year and found that Mr. Purkey suffers from Alzheimer’s disease,
a progressive dementia. Because it has been more than a year since Dr. DeRight last evaluated Mr.
Purkey, it is essential that Dr. DeRight conduct an in-person follow-up evaluation to obtain a current
assessment of Mr. Purkey and extent of progression of his disease, and we would like to schedule this
       Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 9 of 19


evaluation as soon as possible. A letter that I received from Dr. DeRight requesting the in-person
evaluation is attached. In addition, Dr. DeRight in his letter is requesting up-to-date neuroimaging and
blood laboratory results, which are necessary to assessing Mr. Purkey’s current abilities and disease
progression. I recall that we have discussed ways to accomplish brain imaging tests previously, and we
would like to be able to arrange such testing in conjunction with Dr. DeRight’s evaluation.

Please let me know of upcoming dates and times for Dr. DeRight to visit Mr. Purkey at USP-Terre
Haute to conduct an evaluation, and the logistics of scheduling the requested brain imaging. And
please don’t hesitate to contact me if you have any questions. Thanks so much.

Best,
Rebecca

Rebecca E. Woodman
Attorney at Law, L.C.
1263 W. 72nd Ter.
Kansas City, Missouri 64114
(785) 979-3672
rewlaw@outlook.com
Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 10 of 19




                 Exhibit B
        Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 11 of 19


From:              Katherine Siereveld
To:                Rebecca Woodman
Cc:                Michelle Law; Brian Fleming; Chas McAleer; Casey, Brian (USAMOW)
Subject:           Re: Execution notice for Wesley Purkey
Date:              Monday, June 22, 2020 8:29:23 AM


Good morning,

I do not have any information with regard to the scheduling of Mr. Purkey's execution, nor the selection of the
date. However, I am happy to continue to try to facilitate visitation for you, other members of your legal team,
and any necessary experts. As you are aware, the BOP website makes it clear that case-by-case exceptions for
in-person legal visits are permitted, so long as the visiting attorney undergoes the same screening procedures as
the staff. SCU staff have advised that you did not request an exception when your standing legal visit was
canceled.  Ms. Law currently has a visit scheduled for July 10, but that is the only request we have from your team,
to date. The visiting information can be found here: https://www.bop.gov/coronavirus/covid19_status.jsp.

Additionally, Terre Haute specific information regarding the virus can be found here:
https://www.bop.gov/coronavirus/. This includes testing numbers.

The regular SCU contact visiting room is ready to receive visits. Plexiglass has been installed in one of the contact
booths, while still leaving a pass-through space for the exchange of paperwork, if necessary. Please do not
hesitate to contact a member of the SCU unit team to schedule your visits. As we have discussed before, non-
contact social visiting has also resumed in the SCU for those inmates with scheduled execution dates.

Thanks,
Katherine



Katherine N. Siereveld
Senior Attorney
FCC Terre Haute
4200 Bureau Road North
Terre Haute, Indiana 47802
(812) 238-3476


>>> Rebecca Woodman <rewlaw@outlook.com> 6/20/2020 12:55 PM >>>
Dear Katherine:

Thank you for your email regarding the issue of access to and visits with Mr. Purkey. We have several
initial reactions.

First and foremost, we believe the decision to schedule Mr. Purkey’s execution in the middle of a
global pandemic, at a time when many states are experiencing severe outbreaks of the COVID-19
virus and prisons in particular are veritable breeding grounds for the COVID-19 virus, is really
outrageous and unreasonable. The decision seems designed to deny Mr. Purkey the basic rights to
which he is entitled under the circumstances. The fact that the decision to do so was made
notwithstanding the pendency of litigation over Mr. Purkey’s constitutional rights is particularly
disturbing.

Second, the relatively short notice given for his execution, i.e., 30 days, is patently unreasonable given
all of the visitations, examinations and tests that would need to be completed for purposes of the
       Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 12 of 19


pending litigation and/or in advance of an execution even were there no pandemic. The logistical and
scheduling complications caused by the coronavirus pandemic make the decision to proceed with the
execution on this accelerated timeline unconscionable.

Third, making the decision to execute Mr. Purkey and providing such short notice before the Bureau
of Prisons had developed a comprehensive, written plan, policy or procedure to ensure timely and
safe visits during the pandemic and thus protect inmates, staff and visitors alike is utterly reckless.
Semantics aside, you repeatedly promised this week to provide us a “writing” that would set forth in
detail the precise safety protocol to protect counsel, our experts, spiritual advisors, family members,
and any other person for whom access to Mr. Purkey will be crucial in the next few weeks leading up
to and including the execution. You still have not done so. Sequential comments in emails (such as
your reference today to the possible installation of a sheet or sheets of plexiglass in one room of the
prison 10 days into the 30-day execution notice period) does not come close to meeting the Bureau’s
legal, ethical and moral obligations to provide for the safety of inmates, staff and visitors, assuming
any safety procedures would be sufficient to do so during this pandemic. Moreover, your email
comments do not even begin to address all logistical and physical aspects implicated by a visitation to
an inmate. Indeed the absence of such a plan, policy or procedure also would seem to render
impossible attendance at the execution of all required persons.

Fourth, your repeated encouragement this week that we can and should schedule visits seems more
like a disingenuous suggestion that visitations are possible, safe and feasible at this time, particularly
since your own website adamantly states that “All visiting at this facility has been suspended until
further notice.” The last time you made us such assurances, your staff informed us otherwise,
cancelling and/or refusing to schedule visits. Are all inmates capable of receiving visitations at this
time, or is the decision to allow visits to Mr. Purkey simply a special “accommodation” to him
individually to facilitate your desire to execute him on July 15?

Fifth, your statements regarding the availability of visits to Mr. Purkey is further meaningless given the
Bureau’s continued failure and refusal to provide us the records and information we have been
requesting for months (through FOIA and otherwise) – records that would need to be received and
reviewed in advance of visits with and examinations of Mr. Purkey if those visits and examinations are
to be meaningful and sufficient in any respect. By continuing to withhold the requested information
from us, you are deliberately ensuring that any visits with and examinations of Mr. Purkey will be
impaired and inadequate.

Given the foregoing, your statements regarding the availability of visits with Mr. Purkey are simply not
genuine, in good faith, reasonable, practicable, feasible or safe. But even were it otherwise, we
cannot begin to make evaluations about whether counsel and experts can safely visit Mr. Purkey
without substantial additional information wholly apart from the safety plan, policy or protocol. For
example, we would immediately need information about the scope of the outbreak at the Terre
Haute facility, including information about all testing conducted at Terre Haute within the last 30
days, including the number of individuals who requested tests, the numbers tested, and the results of
those tests. In addition, we need information about where the visitations will occur, the size of the
plexiglass, the ventilation in that room, and any other protections the prison plans to offer. These are
just two examples of much more information we would need to make informed decisions about
       Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 13 of 19


whether counsel and experts can safely visit Mr. Purkey, such as the availability of personal protective
equipment (beyond a mask) to staff, Mr. Purkey, and visitors from our team; safety precautions taken
within the pathways of travel to legal visits with Mr. Purkey generally and on the day of execution;
sanitation and cleaning protocols between visits and between visitors; steps taken to ensure adequate
ventilation within the prison; and much more.

Given the urgency of this matter and Mr. Purkey’s upcoming execution, we request that you respond
to this email (including with the information requested above) before Monday, June 22, 2020, at
noon.

Sincerely,
Rebecca

Rebecca E. Woodman
Attorney at Law, L.C.
1263 W. 72nd Ter.
Kansas City, Missouri 64114
(785) 979-3672
rewlaw@outlook.com



From: Rebecca Woodman <rewlaw@outlook.com>
Date: Friday, June 19, 2020 at 10:04 AM
To: Katherine Siereveld <ksiereveld@bop.gov>
Cc: Michelle Law <Michelle_Law@fd.org>, "McAleer, Chas" <CMcAleer@milchev.com>,
"Fleming, Brian" <bfleming@milchev.com>, "Casey, Brian (USAMOW)"
<Brian.Casey@usdoj.gov>
Subject: Re: Execution notice for Wesley Purkey

Dear Katherine:

I wanted to follow up on our telephone conversation and emails of Tuesday, June 16, 2020.
Specifically, you indicated both in your emails and on the phone that written policies to ensure full
access to our client, Wes Purkey, who is scheduled to be executed on July 15, 2020, for legal, social,
and spiritual visitation while also protecting the safety of our team members, Mr. Purkey, and staff
from COVID-19, were being developed and would be issued forthwith. In our telephone conversation
on Tuesday, you stated that I would have those written policies within the next hour or two. In an
email later in the day on Tuesday, you stated that I would have the written policies the following day.
However, I have yet to receive any written policy.

The safety measures that you mentioned in our telephone conversation on Tuesday – temperature
checks, questions about symptoms, a mask (either one’s own or provided by the facility), and a
preference for non-contact visits – are the same measures that were instituted at USP Terre Haute
back in March 2020 when the impact of the COVID-19 pandemic was beginning to be felt in the
United States. These measures were also instituted just before we were first notified on March 13,
       Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 14 of 19


2020 that all of our visits were cancelled until further notice and the prison went into full lockdown,
and thus are obviously insufficient to ensure our safety and protection from COVID-19. The homepage
of USP Terre Haute’s website still prominently displays a banner stating that “All visiting at this facility
has been suspended until further notice.” BOP reports there has been one death from COVID-19 and
five positive tests at USP Terre Haute, but I am aware of no regular testing regime of either prisoners
or staff at the facility, and the known COVID-19 transmission rates in closed spaces like a prison is
extreme.

Under the circumstances, we are concerned about the ability of USP Terre Haute to accommodate full
access to our client while protecting the safety of ourselves, Mr. Purkey, and staff during the time up
to and including the execution itself. In-person access to Mr. Purkey by ourselves and our experts is an
essential part of our ability to effectively represent him, and is critical as he is facing an execution date
in less than one month. We have been unable to conduct any in-person visitation with Mr. Purkey
since March. At the same time, we have team members who are high risk because they are medically
vulnerable to COVID-19 or who care for persons who are vulnerable to the virus.

Please provide by close of business today the written policies of measures to protect our safety and
the safety of Mr. Purkey, while ensuring full in-person access to our client for legal, social, and
spiritual visitation in the next now less than four weeks, up to and including the execution itself, as we
need to schedule expert and legal visits immediately.

Best,
Rebecca

Rebecca E. Woodman
Attorney at Law, L.C.
1263 W. 72nd Ter.
Kansas City, Missouri 64114
(785) 979-3672
rewlaw@outlook.com



From: Katherine Siereveld <ksiereveld@bop.gov>
Date: Tuesday, June 16, 2020 at 2:43 PM
To: Michelle Law <Michelle_Law@fd.org>, Rebecca Woodman <rewlaw@outlook.com>
Cc: Andrew Sutton <asutton@bop.gov>
Subject: Re: Execution notice for Wesley Purkey

We are still working on a plan that will allow as much visitation as possible while still mitigating the
risk of exposure to COVID-19. I will have something in writing for you by tomorrow, but you can begin
to schedule your legal visits as soon as you wish. The normal schedule will remain the same (M-F, 8-
3), we are working on the additional precautions re: COVID. Please note that vending will not be
available. Mr. Sutton has been copied on this email and can assist you in scheduling.

>>> Rebecca Woodman <rewlaw@outlook.com> 6/16/2020 2:00 PM >>>
       Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 15 of 19


Yes, you can call me at the number below.

Rebecca E. Woodman
Attorney at Law, L.C.
1263 W. 72nd Ter.
Kansas City, Missouri 64114
(785) 979-3672
rewlaw@outlook.com



From: Katherine Siereveld <ksiereveld@bop.gov>
Date: Tuesday, June 16, 2020 at 12:59 PM
To: Michelle Law <Michelle_Law@fd.org>, Rebecca Woodman <rewlaw@outlook.com>
Subject: Re: Execution notice for Wesley Purkey

Hi Rebecca,
We do not have anything written yet but I am working on it. Is there a number I can call you at and I
can let you know what the plan is?
Thanks,
Katherine

>>> Rebecca Woodman <rewlaw@outlook.com> 6/16/2020 1:58 PM >>>
Dear Katherine: I am interested in knowing what arrangements are being made with respect to access
to our client in terms of legal, social, and spiritual visits going forward, given the Covid situation. Are
there written policies in this regard? If so, I would like to see them. The BOP website, for example,
states that “all visiting at this facility has been suspended until further notice,” so I wonder how we
are to proceed. In addition to any written policies, I am happy to discuss these matters further in a
phone call if you would like to do so.

I would appreciate a prompt response in light of the brief window of time. Thank you.

Best,
Rebecca

Rebecca E. Woodman
Attorney at Law, L.C.
1263 W. 72nd Ter.
Kansas City, Missouri 64114
(785) 979-3672
rewlaw@outlook.com



From: Katherine Siereveld <ksiereveld@bop.gov>
Date: Monday, June 15, 2020 at 4:48 PM
To: Michelle Law <Michelle_Law@fd.org>, "rewlaw@outlook.com" <rewlaw@outlook.com>
       Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 16 of 19


Subject: Execution notice for Wesley Purkey

Dear Michelle and Rebecca:

Please see the attached execution notice which was just provided to inmate Purkey. I will be available
tomorrow to discuss legal and social visits going forward. Do not hesitate to let us know if you have
any questions.

Thank you,
Katherine

Katherine N. Siereveld
Senior Attorney
FCC Terre Haute
4200 Bureau Road North
Terre Haute, Indiana 47802
(812) 238-3476
Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 17 of 19




                 Exhibit C
        Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 18 of 19


From:               Katherine Siereveld
To:                 Rebecca Woodman
Cc:                 Cassandra Stubbs; Michelle Law; Abigail Stokes; Brian Fleming; Chas McAleer
Subject:            Re: Execution notice for Wesley Purkey


No worries at all. I recognize this is a stressful time. I have just been told that we should have plexiglass installed
in the contact visiting booth by next Thursday. If you need a visit before then just let me know and we will see
what else we can do.
Thanks,
Katherine

>>> Rebecca Woodman <rewlaw@outlook.com> 6/19/2020 11:34 AM >>>
Katherine I sincerely apologize for my inadvertent email. Thank you for your quick response.

Best,
Rebecca

Rebecca E. Woodman
Attorney at Law, L.C.
1263 W. 72nd Ter.
Kansas City, Missouri 64114
(785) 979-3672
rewlaw@outlook.com



From: Katherine Siereveld <ksiereveld@bop.gov>
Date: Friday, June 19, 2020 at 10:22 AM
To: Rebecca Woodman <rewlaw@outlook.com>
Cc: Cassandra Stubbs <cstubbs@aclu.org>, Michelle Law <Michelle_Law@fd.org>, Abigail
Stokes <astokes@milchev.com>, Brian Fleming <bfleming@milchev.com>, Chas McAleer
<CMcAleer@milchev.com>
Subject: Re: Execution notice for Wesley Purkey

Hi Rebecca,

While I am certain you did not intend for me to receive the below email, please rest assured that I am
available even when not in the office.

As we discussed earlier, I told you these would not be "policies" and that we were working as quickly
as possible to work out a safe option to allow for as much of a contact visit as possible under the
circumstances. While I regret that we have not been able to send you more in writing as of yet, I
encouraged you to schedule your visits with the unit team so that your schedule would not be
adversely impacted. Again, anyone coming on grounds will be screened at the front gate for any
symptoms and have their temperature taken. Once inside the lobby, we ask that masks be worn and
sanitizer will be provided. If you do not have a mask, we will be happy to provide one to you. As we
discussed, the only remaining factor is the actual amount of contact and distancing we are able to put
in place for the visit. We are able to offer non-contact visits any time you wish and are working on a
       Case 1:19-cv-03570-TSC Document 27-1 Filed 06/29/20 Page 19 of 19


safe way to allow contact visits for document exchange purposes. Please do not hesitate to contact
SCU unit team to schedule a visit at your earliest convenience.
Take care,
Katherine

Katherine N. Siereveld
Senior Attorney
FCC Terre Haute
4200 Bureau Road North
Terre Haute, Indiana 47802
(812) 238-3476



>>> Rebecca Woodman <rewlaw@outlook.com> 6/19/2020 11:05 AM >>>
LOL - here is the response I got back from Katherine.

Rebecca E. Woodman
Attorney at Law, L.C.
1263 W. 72nd Ter.
Kansas City, Missouri 64114
(785) 979-3672
rewlaw@outlook.com



On 6/19/20, 10:04 AM, "Katherine Siereveld" <ksiereveld@bop.gov> wrote:

    I will be out of the office on Friday, June 19. If you need immediate assistance, please contact
Alexis McGee at x3496 or Jennifer Wrede at x3555.
    Thanks!
